Citation Nr: 0606341	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for mechanical low back pain. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for syncope.

4.  Entitlement to service connection for numbness and 
weakness of both arms and hands, claimed as secondary to 
service-connected mechanical low back pain. 


REPRESENTATION

Veteran represented by:	Lee Presson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and G.A.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to August 
1987, with additional active duty for training (ACDUTRA) 
service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in March 2000 
and September 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  

The Board observes that the March 2000 rating decision on 
appeal granted service connection for mechanical low back 
pain and assigned an initial evaluation of 10 percent, 
effective July 30, 1999.  During the course of his appeal, 
the veteran was granted an increased rating, to 20 percent, 
effective July 30, 1999, in the September 2002 rating 
decision.  On a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the benefit sought on appeal has not been 
fully granted, and since the veteran did not withdraw his 
claim of entitlement to a higher initial rating for his 
service-connected back disability, the matter remains before 
the Board for appellate review.

The Board observes that the veteran was afforded two hearings 
in connection with his appeal.  In April 2004, he, his 
brother, and co-worker testified before a Decision Review 
Officer (DRO) and, in October 2005, he and G.A., a fellow 
former service member, testified before the undersigned 
Veterans Law Judge.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  Mechanical low back pain is manifested by moderate 
limitation of lumbar motion with pain.

3.  The medical evidence of record does not demonstrate that 
the veteran has a current syncope disability.

4.  Numbness and weakness of both arms and hands is not 
etiologically related to the veteran's service-connected back 
disability or any other disease, injury, or incident during 
active service or any period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for mechanical low back pain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), General Rating Formula for Diseases and 
Injuries of the Spine (2005).

2.  The veteran does not currently have a syncope disability 
that was incurred in or aggravated by active duty military 
service or ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131; 
38 C.F.R. §§ 3.6(a), 3.303 (2005).

3.  Numbness and weakness of both arms and hands was not 
incurred in or aggravated by the veteran's active duty 
military service or ACDUTRA, and such is not proximately due 
to or the result of service-connected disability.  
38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. §§ 
3.6(a), 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim for 
service connection for chronic mechanical back pain in July 
1999, prior to the enactment of the VCAA.  In a March 2000 
rating decision, also issued prior to the enactment of the 
VCAA, service connection for mechanical low back pain was 
granted with an evaluation of 10 percent, effective July 30, 
1999.  Thereafter, the veteran appealed with respect to the 
propriety of the initially assigned rating.  In a September 
2002 rating decision, an increased rating, to 20 percent, was 
granted, effective July 30, 1999.  The veteran subsequently 
entered a notice of disagreement with such evaluation in 
April 2003 and pursued this appeal to the Board.  In 
Pelegrini, the Court clarified that where notice was not 
mandated at the time of the initial RO decision it was not 
error to provide remedial notice after such initial decision.  
See id. at 120-123.  The Court set out that the claimant need 
only be provided VCAA notice and an appropriate amount of 
time to respond, followed by proper subsequent VA process.  
See Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 
(2004) (harmless error); Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In this 
case, after VCAA notice was provided in October 2002, the 
veteran's initial rating claim was readjudicated and 
statements of the case were provided to the veteran in October 
2002 and March 2004 as well as a supplemental statement of the 
case that was issued in December 2004, such that he had the 
opportunity to respond to the  remedial VCAA notice prior to 
the appeal reaching the Board.

Pertinent to the veteran's claims of entitlement to service 
connection for syncope and numbness and weakness of both arms 
and hands, he filed such claims in March 2001 and the initial 
unfavorable decision was issued in September 2002, after the 
enactment of the VCAA.  In accordance with Pelegrini, supra, 
the veteran was notified in a June 2001 letter of VA's duties 
to notify and assist.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The October 2002 letter advised the veteran that, to 
establish entitlement to an increased rating, the evidence 
must show that his service-connected disability had gotten 
worse.  Additionally, the Board notes that the rating 
criteria governing back disabilities was amended in September 
2003 and, as such, the December 2004 supplemental statement 
of the case provided all relevant regulations to the veteran.  
In the June 2001 letter, VA notified the veteran of the 
information and evidence that is necessary to substantiate 
his claims for service connection.  Specifically, he was 
informed that the evidence must show a current disability and 
a nexus between such and service.  The June 2001 letter also 
advised him that, in order to establish entitlement to 
service connection on a secondary basis, the evidence must 
show a current disability and medical evidence showing a 
reasonable possibility that such was caused or made worse by 
his service-connected back condition.

In addition, VA informed the veteran in the June 2001 and 
October 2002 letters about the information and evidence that 
VA would seek to provide.  Specifically, the June 2001 letter 
notified him that VA would make reasonable efforts to help 
him obtain evidence necessary to support his claims, to 
include medical records, employment records, and records from 
other Federal agencies.  The October 2002 letter indicated 
that VA would obtain his service medical records as well as 
any other necessary military service records, VA records, and 
any other adequately identified medical treatment records. 

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, in the 
June 2001 and October 2002 letters, the veteran was informed 
that he must provide adequate identifying information for any 
relevant records he wished VA to obtain and that it was his 
responsibility to ensure that VA received all requested 
records.  Such letters also notified the veteran that VA 
would attempt to obtain private records if he completed and 
returned VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each provider.  Moreover, the 
October 2002 letter informed him that, if he had been treated 
at a VA Medical Center, to inform VA of the location and 
dates of treatment.  

Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claim, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  In this regard, VA 
has informed him in the March 2000 and September 2002 rating 
decisions, October 2002 and March 2004 statements of the 
case, and December 2004 supplemental statement of the case of 
the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
such claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  The veteran was afforded VA 
examinations in December 1999, September 2001, and May 2004 
in order to evaluate his service-connected back disability 
and to adjudicate his service connection claims.  Pertinent 
to the veteran's initial rating claim, VA treatment records 
detailing the history of his back disability as well as 
contemporaneous medical reports addressing the relevant 
rating criteria are of record.  Regarding the veteran's 
service connection claims, his service medical records, to 
include those pertinent to his ACDUTRA service, as well as 
current treatment records are contained in the claims file.  
The Board notes that at the veteran's hearing before the 
undersigned Veterans Law Judge, his attorney indicated that a 
MRI of the right shoulder, done in Augusta, Georgia, was not 
of record.  However, the May 2004 VA examiner referenced the 
MRI and noted that such demonstrated a torn rotator cuff, but 
there was nothing more that would articulate a complaint of 
nerve compression or other condition that would relate to 
numbness and weakness in both arms and hands.  Moreover, the 
Board notes that remand for such MRI report is not necessary 
as the September 2001 VA examiner found evidence of numbness 
in the veteran's right upper extremity.  Therefore, even 
assuming the MRI report would demonstrate a current 
disability, the Board has already conceded such, and a remand 
is not necessary to obtain the outstanding MRI report.  
Furthermore, it was noted in the May 2004 VA examination 
report that the veteran failed to report for EMG studies and 
the examiner indicated that he was unable to further evaluate 
the veteran's claimed paresthesia to the upper extremities 
without such studies.  The law provides that while the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  VA has also 
assisted the veteran and his representative and/or attorney 
throughout the course of this appeal by providing them with 
statements of the case in October 2002 and March 2004 as well 
as a supplemental statement of the case in December 2004, 
which informed them of the laws and regulations relevant to 
the veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.

II.  Initial Rating Claim

A.	Factual Background

A December 1999 VA examination reflected complaints of 
intermittent pain in the lower back and somewhat in the 
thoracic spine on the right side and in the right lower back.  
The veteran denied any pain radiating to the leg or numbness 
or tingling in the legs.  He was not having bowel or bladder 
difficulties.  The veteran described his pain as flare-ups 
and indicated that such was mainly positional.  He was 
currently self-employed and performed desk-type work so he 
avoided activities, such as heavy lifting, that caused him to 
have pain.  The veteran took occasional Advil and Aleve.  He 
also wore a corset brace, but has had no other treatment for 
his back. 

Upon physical examination, there were no obvious deformities 
of the spine.  The veteran was mildly tender to palpate over 
the lower lumbar spine.  There was no stepoff palpable.  He 
had forward flexion to 90 degrees, which caused some pain at 
about 80 degrees.  He had extension to 20 degrees and lateral 
bending to 30 degrees bilaterally with no pain.  The veteran 
had full painless range of motion of both hips, knees, and 
ankles.  He had negative straight leg raising in the seated 
and lying positions.  Strength was 5+/5+ in all muscle groups 
in bilateral lower extremities, but there was somewhat slow 
movement to dorsiflexion of the foot, especially on the 
right.  Reflexes were 2+ and symmetrical in bilateral lower 
extremities.  The veteran had normal sensation to light touch 
throughout the lower extremities.  Inspection of the upper 
extremities revealed full range of motion of both shoulders.  
There was no scapular winging.  He was nontender to palpate 
throughout the posterior aspect of his shoulder.  Strength 
was 5+/5+ in bilateral upper extremities and deep tendon 
reflexes were 2+ and symmetrical in biceps, triceps, and 
brachioradialis.  He had normal sensation to light touch in 
bilateral upper extremities.  He had palpable distal pulses 
in bilateral upper extremities.  

X-rays of the thoracic spine showed no fractures or lesions.  
There were no malalignments noted or degenerative changes 
noted.  There was a bone scan of the thoracic spine from 1995 
which showed no increased uptake and no fractures.  The 
impression was probable chronic lumbar strain. 

VA treatment records reflect that, in June 2000, the veteran 
complained of back pain and stated that his entire back was 
"weak," but the pain was mostly in the upper back.  It was 
noted that there was some question of a compression fracture 
of the thoracic spine, but plain film X-rays done in 1999 did 
not show any evidence of fracture, and a bone scan in 1995 
did not show any focal bone abnormality.  The assessment was 
chronic thoracic back pain.  In July 2000, the veteran had 
muscle spasm, right paraspinous area.

A September 2001 VA examination reflects complaints of low 
back pain.  The veteran also reported some numbness in his 
right upper extremity and some weakness in his right lower 
extremity.  There were no bowel or bladder changes.  The 
veteran stated that he was currently working as a computer 
programmer.  He would get stiff after he sat there for a long 
period of time; however, with stretching, he was able to 
perform all his activities.  The veteran had tried some anti-
inflammatories that gave him some occasional relief as well 
as some pain medication.  There were no bowl or bladder 
changes.

Upon physical examination, the veteran walked with a normal 
gait.  He had a normal passive range of motion of all joints 
of his lower and upper extremities.  He had painless range of 
motion about the hips bilaterally.  The veteran had 5/5 
strength throughout the musculature of his left lower 
extremity.  He had 5/5 on the right side in his extensor 
hallucis longus, his gastroc-soleus complex, and tibialis 
anterior.  He as 4+/5 quadriceps and hamstrings.  On the 
right, the veteran had normal hip abductors and adductor 
strength.  He had 5/5 strength through the musculature of his 
bilateral upper extremities.  On sensory examination of the 
veteran's lower extremities, he was sensate throughout the 
dermatome distributions of his lower extremities bilaterally.  
On sensory testing of his upper extremities, the veteran was 
sensate throughout and reported some paraesthesias in the C5 
through C8 distribution on the right.  He had 2+ and equal 
deep tendon reflexes in his Achilles patellar tendons, 
brachioradialis, biceps, and triceps.  There was no clonus 
noted.  The veteran had negative Hoffman sign and normal 
Babinski reflexes bilaterally.  His back was tender to 
palpation from about the T12 level down.  There was no marked 
spasm noted.  There was also no atrophy noted.  The veteran's 
range of motion at the his lumbar spine was forward flexion 
from zero to 70 degrees.  He had initiation of his pain at 
about 60 degrees.  The veteran had very limited extension of 
about zero to 5 degrees, which also reproduced his pain.  He 
had a negative straight leg raise in both his seated and 
laying position.  He had negative fabere test bilaterally. 

X-rays showed normal alignment and disc height.  There was no 
significant general changes noted.  There were no bony 
lesions, fractures, or dislocations.  The assessment was 
mechanical low back pain.  

A May 2004 VA examination reflects that the veteran reported 
having good and bad days as a result of his back disability.  
By simply modifying his lifestyle, he did okay and was on 
over the counter pain medication.  The veteran denied bowel 
or bladder dysfunction.  He adhered to a number of Waddell 
conditions, include positive tailbone pain, positive whole 
leg pain and whole leg numbness, positive give way, and 
positive ER visits.  He had not been pain-free since the time 
of his initial injury in 1994.  The veteran noted that his 
low back pain was in the lumbar region.  He denied 
reproducible radiculopathy  into his lower extremities.  The 
veteran did not use assistive devices in order to walk.  He 
had a normal gait.  His back disability did not affect his 
usual occupation.  The veteran denied any flare-ups that 
resulted in any sort of incapacitation over the past 12 
months.  

Upon physical examination, the veteran had a normal gait and 
posture.  Regarding his extremities, his pulses were 2+ 
bilaterally and equal over the radial, carotid, and dorsalis 
pedis.  There was no cyanosis or edema.  Cervical spine and 
back examinations showed no significant focal tenderness.  
The veteran demonstrated full range of motion of his cervical 
spine and lumbar spine.  He could forward flex to 90 degrees, 
extend to 20 degrees, lateral flex to 30 degrees bilaterally, 
and rotate to 25 degrees bilaterally.  With repetitive 
motion, there was very minimal pain elicited and no decreased 
range of motion.  Strength in the upper and lower extremities 
was 5/5.  

X-rays of the lumbar spine was clear.  Cervical spine X-rays 
showed possible neural foraminal stenosis at C3-4 on the 
right, or such could be an articfactual 2 to 3 millimeter 
calcified benign pulmonary granuloma, right lung apex.  The 
veteran was diagnosed with chronic non-radicular low back 
pain with no objective findings.

B.	Legal Analysis 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is service-connected for mechanical low back 
pain, evaluated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, effective July 30, 1999.  At 
his April 2004 DRO hearing and October 2005 Board hearing, 
the veteran contended that he had significant limitation of 
back movement with constant pain and weakness.  He also 
described having difficulty performing his job as a machine 
technician as a result of his back symptomatology.  As such, 
he argued that he is entitled to an initial rating in excess 
of 20 percent for his service-connected back disability.

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005).

The Board initially notes that the current evidence of record 
fails to demonstrate any objective disc involvement or 
neurologic manifestations of the veteran's service-connected 
back disability.  As such, criteria pertinent to rating 
intervertebral disc syndrome, to include the September 2002 
regulation changes, are inapplicable in the instant case.  
Regarding the criteria for rating all other spine 
disabilities, the Board notes that the December 2004 
supplemental statement of the case advised the veteran of the 
criteria effective as of September 2003 and adjudicated his 
claim under such regulations.  Therefore, there is no 
prejudice in the Board considering the September 2003 
regulation changes in adjudicating the veteran's increased 
rating claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As indicated previously, the schedular criteria for rating 
the spine has been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Under all sets of regulations, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

The pre-September 2003 rating criteria pertaining to the 
spine allows for a 100 percent disability rating for 
residuals of a vertebra fracture with cord involvement, 
bedridden, or requiring long leg braces.  Residuals of a 
vertebra fracture without cord involvement; abnormal mobility 
requiring a neck brace (jury mast) warrants a 60 percent 
disability evaluation.  In other cases, rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrants a 100 percent disability rating.  
Complete ankylosis of the spine at a favorable angle warrants 
a 60 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2003).  Favorable ankylosis of the 
lumbar spine warrants a 40 percent disability rating and 
unfavorable ankylosis of the lumbar spine warrants a 50 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2003).  

Slight limitation of motion of the lumbar spine warrants a 10 
percent disability rating.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent disability rating.  
Severe limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Lumbosacral strain with characteristic 
pain on motion warrants a 10 percent disability rating.  
Lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent disability rating.  
Severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

The veteran's service-connected back disability has been 
evaluated as 20 percent disabling under Diagnostic Code 5292 
(2003) in contemplation of moderate limitation of lumbar 
spine motion.  A 40 percent evaluation is not warranted 
unless there is evidence of severe limitation of lumbar spine 
motion.  For the following reasons, the Board finds that the 
veteran is not entitled to an initial rating in excess of 20 
percent under Diagnostic Code 5292 (2003).  Specifically, at 
the veteran's December 1999 VA examination, he had forward 
flexion to 90 degrees, extension to 20 degrees, and lateral 
bending to 30 degrees bilaterally.  The examiner further 
noted that the veteran experienced some pain at about 80 
degrees of flexion, but otherwise had no pain on range of 
motion testing.  In September 2001, the veteran had forward 
flexion from zero to 70 degrees, with initiation of pain at 
60 degrees.  He also had limited extension of zero to 5 
degrees, also with pain.  The Board finds that such ranges of 
motion, to include consideration of pain on use, more nearly 
approximates moderate limitation of lumbar spine motion.  See 
DeLuca, supra.  Therefore, the veteran is not entitled to an 
initial rating in excess of 20 percent under Diagnostic Code 
5292 (2003).

The Board has considered whether the veteran is entitled to 
an initial rating in excess of 20 percent under alternate 
diagnostic codes pertinent to back disabilities.  Diagnostic 
Code 5295 provides for a 40 percent rating where there is 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  However, the Board finds 
that the evidence of record does not reflect such 
symptomatology.  Additionally, while the veteran has limited, 
painful motion, and, in July 2000, he had a muscle spasm in 
the right paraspinous area, the Board finds that he is not 
entitled to a separate rating under Diagnostic Code 5295 as 
such symptomatology is already contemplated in the 20 percent 
evaluation he has been assigned under Diagnostic Code 5292 
for moderate limitation of lumbar spine motion.  See Esteban, 
supra.

Diagnostic Code 5003 is not for application in this case as 
there is no X-ray evidence of arthritis.  Also, Diagnostic 
Code 5285 (2003) referable to residuals of a vertebra 
fracture, with cord involvement or demonstrating abnormal 
mobility requiring a neck brace, is inapplicable as the 
medical evidence of record fails to reflect such a fracture.  
Moreover, under Diagnostic Code 5285, the veteran is not 
entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286 and 5289 (2003), 
pertaining to ankylosis of the whole spine and the lumbar 
spine, respectively, are not for application as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion of the lumbar spine.

The new regulations that became effective on September 23, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2005).  

Under the General Formula, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine warrants a 30 percent rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height 
warrants a 10 percent rating.

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Pertinent to the General Formula, as indicated previously, 
the veteran has moderate limitation of range of motion of the 
lumbar spine.  Moreover, range of motion testing at the 
veteran's December 2004 VA examination fails to support an 
initial rating in excess of 20 percent under the General 
Formula.  At such examination, he demonstrated full range of 
motion of his cervical and lumbar spines.  Specifically, the 
veteran could forward flex to 90 degrees, extend to 20 
degrees, lateral flex to 30 degrees bilaterally, and rotate 
to 25 degrees bilaterally.  With repetitive motion, there was 
very minimal pain elicited and no decreased range of motion.  
As the evidence fails to demonstrate favorable or unfavorable 
ankylosis of the whole spine, the thoracolumbar spine, or the 
cervical spine, forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or forward flexion of the 
cervical spine limited to 15 degrees or less, the veteran is 
not entitled to an initial rating in excess of 20 percent for 
his back disability under the General Rating Formula for 
Diseases and Injuries of the Spine.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2005), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected back 
disability.  A review of the record, to include the medical 
evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an initial 
rating in excess of 20 percent for his service-connected 
mechanical low back pain, that doctrine is not applicable in 
the instant appeal.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7.

III.  Service Connection Claims

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other "than dishonorable."  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A.	Syncope

At his April 2004 DRO hearing and October 2005 Board hearing, 
the veteran claimed that, while serving on ACDUTRA, he passed 
out and fell.  As such, he contended that service connection 
is warranted for syncope.  

The veteran's service medical records reflect that, in August 
1994, he experienced a syncopal episode while in formation 
and fell.  He was taken to Forrest General Hospital for 
evaluation and treatment.  The veteran's service medical 
records are otherwise negative for syncopal episodes.  As 
such, the Board finds that the veteran's single in-service 
syncopal episode was acute and transitory and resolved 
without residual pathology.  

Post-service records reflect that, in May 2000, the veteran 
complained of vomiting throughout the night.  He was 
photosensitive and dizzy.  The diagnosis was vertigo.  In 
June 2000, it was noted that the veteran was seen for a 
follow up for complaints of nausea, vomiting, and vertigo.  
He had been placed on medication, which helped, but still had 
some problems if he moved around too quickly and his 
coordination was still off a little.  A May 2004 VA 
examination reflects that the veteran reported passing out in 
1994 during his military service and having a second episode 
after his discharge.  He denied any effect on his source of 
employment and such was not a day to day issue for him.  
Following a physical and neurological examination, the 
examiner diagnosed history of syncopal episode and stated 
that, despite subjective complaints from the veteran, there 
is no evidence to support the diagnosis at the current time.  
In the absence of competent medical evidence of a present 
disability, there is no basis upon which to establish service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for syncope.  As such, that doctrine is 
not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.

B.	Numbness and Weakness of Both Arms and Hands 

At his April 2004 DRO hearing and October 2005 Board hearing, 
the veteran claimed that, while serving on ACDUTRA, he 
complained of a tingling sensation in his extremities.  
Thereafter, he passed out and fell, injuring his back.  He 
alleged that he currently experiences numbness and weakness 
of both arms and hands that began while on ACDUTRA or was a 
direct result of the fall.  In the alternative, the veteran 
claimed that such symptomatology is secondary to his service-
connected back injury.  Therefore, the veteran contended that 
service connection is warranted for such disability.

The veteran's service medical records reflect that, in August 
1994, he complained of a muscle strain that he sustained 
lifting a garage door.  It was noted that he had swelling of 
the right flank and soreness.  Objectively, the veteran's 
range of back motion was normal and his sensation was normal 
except for a 'tingling' sensation of the right lower medial 
arm and forearm.  The assessment was myofasciitis.  Also, in 
August 1994, the veteran passed out while in formation and 
injured his back.  The veteran's service medical records are 
otherwise negative for complaints of numbness and weakness of 
the veteran's arms or hands.  

Post-service records show that, at a September 2001 VA 
examination, the veteran complained of some numbness in his 
right upper extremity and some weakness in his right lower 
extremity.  On sensory testing of his upper extremities, the 
veteran was sensate throughout and reported some paresthesias 
in the C5 through C8 distribution on the right.  The examiner 
indicated that he did not believe that the veteran's numbness 
in his upper extremity was related his fall while in the 
service.  Also, at his May 2004 VA examination, the veteran 
reported bilateral upper extremity weakness.  It was recorded 
that, in 1994, he noted numbness and tingling into his upper 
extremities.  He also reported trigger points.  The examiner 
noted that an MRI of the veteran's right shoulder 
demonstrated a torn rotator cuff, but beyond that, there was 
nothing more that would articulate a complaint of nerve 
compression or other condition that would relate to numbness 
and weakness in both arms and hands.  Following a physical 
examination, to include evaluation of the veteran's 
musculoskeletal and neurological systems, as well as lumbar 
and cervical spine X-rays, the examiner diagnosed chronic 
non-radicular low back pain and paresthesia to the upper 
extremities with no objective findings.  Pertinent to the 
latter diagnosis, the examiner indicated that he was unable 
to further evaluate such without EMG studies, which the 
veteran failed to attend. 

While the May 2004 VA examiner found no objective evidence of 
the veteran's claimed paresthesia, the Board observes that 
the September 2001 VA examiner indicated that the veteran had 
numbness in his upper extremity.  However, the record 
contains no competent medical opinion that such disability is 
related to a service-connected disability, a disease or 
injury incurred during service or ACDUTRA, or otherwise had 
its onset during service or ACDUTRA.  In fact, the September 
2001 VA examiner opined that the veteran's upper extremity 
numbness was not related to his in-service fall and the May 
2004 VA examiner indicated that the veteran did not have 
radiculopathy as a result of his service-connected back 
disability.  As such, the only evidence suggesting a nexus 
between active duty service, ACDUTRA, or a service-connected 
disability and numbness and weakness of both arms and hands 
is limited to the veteran's own statements.  The veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to report he experienced certain 
symptoms, such as tingling or numbness.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he is not shown to have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the record contains no competent medical 
opinion that the veteran has a current disorder of numbness 
and weakness of both arms and hands that had its onset or is 
otherwise related to active duty service, ACDUTRA, or to a 
service-connected disability.  Absent competent evidence of a 
causal nexus between a current disorder of numbness and 
weakness of both arms and hands and service, the veteran is 
not entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for numbness and weakness of both arms and 
hands.  As such, that doctrine is not applicable in the 
instant appeal and his claim must be denied.  
38 U.S.C.A. § 5107.   


ORDER

An initial rating in excess of 20 percent for mechanical low 
back pain is denied. 

Service connection for syncope is denied.

Service connection for numbness and weakness of both arms and 
hands, claimed as secondary to service-connected mechanical 
low back pain, is denied. 


REMAND

Regarding the veteran's claim of entitlement to service 
connection for hypertension, the Board finds that a remand is 
necessary in order to conduct additional development.  

Initially, the Board notes that there appear to be 
outstanding medical records pertinent to the veteran's 
treatment for hypertension.  At his April 2004 DRO hearing, 
he reported treatment from Dr. Eagle in Augusta, Georgia.  
Such records are not contained in the claims file and, 
therefore, a remand is necessary to attempt to obtain these 
records. 

Additionally, the Board finds that a remand is necessary to 
obtain a VA opinion regarding the etiology of the veteran's 
hypertension.  Records from his ACDUTRA service show an 
October 1992 blood pressure reading of 150/90 with a 
diagnosis of hypertension.  In April 1994, his blood pressure 
reading of 140/90 and a July 1994 blood pressure reading of 
140/72.  Also, in August 1994, the veteran was diagnosed with 
hypertension, with blood pressure readings of 168/90 and 
118/80.  A May 1995 fitness-for-duty examination shows that 
the veteran's blood pressure was 130/100.  Such also reflects 
that he had hypertension and was currently on anti-
hypertensive medications.  Post-service medical records 
demonstrate a diagnosis of hypertension.  At the veteran's 
May 2004 VA examination, it was noted that the veteran had 
poorly controlled hypertension.  The examiner stated that the 
claims file was unavailable for review and, therefore, an 
opinion based on an accurate record could not be offered.  As 
such, the Board finds that a remand is necessary for the May 
2004 VA examiner to review the veteran's service medical 
records, to include those pertinent to his ACDUTRA service, 
and offer an opinion on whether the veteran's hypertension is 
related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
complete and return VA Form 21-4142, 
Authorization and Consent to Release 
Information to VA, for treatment records 
from Dr. Eagle.  Thereafter, appropriate 
steps should be taken to obtain any 
outstanding treatment records from Dr. 
Eagle.  A response, negative or positive, 
should be associated with the claims 
file.  

2.  Thereafter, the claims file should be 
returned to the May 2004 physician in 
order to determine whether the veteran's 
current hypertension is related to his 
active duty or ACDUTRA service.  If the 
May 2004 VA examiner is unavailable, the 
veteran should be scheduled for an 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of his hypertension.  
The examiner must review the entire 
claims folder, to specifically include 
the veteran's ACDUTRA records as well as 
all post-service medical records 
documenting his current hypertension.  
Such tests as the examining physician 
deems necessary and appropriate must be 
performed.  Thereafter, the examiner 
should offer an opinion as to whether the 
veteran's hypertension is the result of 
an injury or disease in service, to 
include periods of ACDUTRA.  All opinions 
expressed should be accompanied by 
supporting rationale.  

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the veteran's 
service connection claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his attorney 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


